J-A21006-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

SANJAR MUKHAMMEDOV,

                            Appellant                No. 392 WDA 2017


     Appeal from the Judgment of Sentence Entered February 22, 2017
             In the Court of Common Pleas of Allegheny County
           Criminal Division at No(s): CP-02-CR-0002525-2016


BEFORE: BENDER, P.J.E., OLSON, J., and STABILE, J.

MEMORANDUM BY BENDER, P.J.E.:                  FILED NOVEMBER 14, 2017

         Appellant, Sanjar Mukhammedov, appeals from the judgement of

sentence entered on February 22, 2017, following his conviction for failing to

obey a stop sign.1 Appellant’s sentence consisted of a $25.00 fine and court

costs.    Because of substantial defects in Appellant’s Brief, we dismiss his

appeal.

         The Commonwealth provided the following procedural history of this

case, which we adopt as our own:

               By Traffic Citation 5539626 that was issued by the
         Pittsburgh Police Department on July 20, 2016, Appellant was
         charged with the summary offense of violating [Section]
         3323(b)…. On November 30, 2016, Appellant was found guilty

____________________________________________


1
  See 75 Pa.C.S. § 3323(b) (requiring “every driver of a vehicle approaching
a stop sign” to “stop at a clearly marked stop line…”).
J-A21006-17


       before The Honorable Jeffrey A. Manning who sat as the
       magisterial district judge.

             Appellant filed a pro se Notice of Summary Appeal on
       December 16, 2016.        His trial de novo was scheduled for
       February 22, 2017. Appellant failed to appear on February 22,
       2017. Therefore, Judge O'Toole dismissed Appellant's summary
       appeal and judgment was entered on the judgment of Judge
       Manning pursuant to Pa.R.Crim.P. 462(D).[2]       Appellant was
       found guilty of violating 75 Pa.C.S.[] § 3323, and a $25.00 fine
       plus court costs was imposed.

             Appellant filed a Notice of Appeal on March 7, 2017. The
       Honorable Lester G. Nauhaus did not request a Pa.R.A.P.
       1925(a) Concise Statement, but he filed an Opinion on March 2,
       2017.

Commonwealth’s Brief at 3-4 (footnote and internal citations omitted).

       As noted by the Commonwealth, the facts underlying Appellant’s

conviction are not ascertainable because Appellant failed to appear for his de

novo summary appeal trial. Commonwealth’s Brief at 4.

       Before     addressing      the     merit    of   Appellant’s   claim(s),   the

Commonwealth argues that we should dismiss Appellant’s appeal due to

substantial defects in his pro se brief.          Commonwealth’s Brief at 6-7.    We

agree.

       It is an understatement to say that Appellant’s pro se brief contains

substantial defects.      In fact, it appears as if Appellant made no effort,

whatsoever, to comply with the Rules of Appellate Procedure.                His brief


____________________________________________


2
  “If the defendant fails to appear, the trial judge may dismiss the appeal
and enter judgment in the court of common pleas on the judgment of the
issuing authority.” Pa.R.Crim.P. 462(D).



                                           -2-
J-A21006-17



consists of four pages in total. The second two pages ostensibly set forth

photographs of the area around the stop sign in question, while the fourth

page offers a satellite map of the same area. The first page contains two,

single-spaced     paragraphs   setting    forth    a   multitude   of   undeveloped

arguments.

            Briefs and reproduced records shall conform in all material
      respects with the requirements of these rules as nearly as the
      circumstances of the particular case will admit, otherwise they
      may be suppressed, and, if the defects are in the brief or
      reproduced record of the appellant and are substantial, the
      appeal or other matter may be quashed or dismissed.

Pa.R.A.P. 2101.

      Appellant’s brief does not contain any of the section titles as required

by Pa.R.A.P. 2111(a).      Most importantly, Appellant does not provide a

statement of the questions involved, see Rule 2111(a)(4), or a separate

argument section, see Rule 2111(a)(8).            Appellant also failed to attach to

his brief a copy of the trial court’s Pa.R.A.P. 1925(a) opinion. See Pa.R.A.P.

2111(a)(10), 2111(b). Moreover, Appellant’s brief does not comply with the

“Size and other physical characteristics” requirements set forth in Pa.R.A.P.

124(a).

      Even if we were to consider Appellant’s single, typewritten page as an

argument section, that section also fails to conform to our Rules of Appellate

Procedure. Appellant’s argument is not “divided into as many parts as there

are questions to be argued[,]” Pa.R.A.P. 2119(a), nor does his argument

contain any citations to pertinent legal authorities, see Pa.R.A.P. 2119(b).


                                         -3-
J-A21006-17



Appellant also fails to cite to where in record any of his claims were

preserved below. See Pa.R.A.P. 2119(e).

       After careful review, including due consideration of Appellant’s pro se

status, as well as our discretion under Pa.R.A.P. 105(a),3 we nevertheless

deem the defects in Appellant’s brief to be so substantial that they

undermine this Court’s ability to conduct a meaningful review of Appellant’s

claims. Accordingly, pursuant to our authority under Rule 2101, we dismiss

the instant appeal due to Appellant’s failure to conform to the Rules of

Appellate Procedure.

       Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/14/2017




____________________________________________


3
  Rule 105(a) provides, in pertinent part, as follows: “In the interest of
expediting decision, or for other good cause shown, an appellate court may,
except as otherwise provided in Subdivision (b) of this rule, disregard the
requirements or provisions of any of these rules in a particular case on
application of a party or on its own motion and may order proceedings in
accordance with its direction.”



                                           -4-